Title: From George Washington to Oliver Wolcott, Jr., 10 August 1796
From: Washington, George
To: Wolcott, Oliver Jr.


        Private
       
        
          Dear Sir
          Mount Vernon 10th Augt 96
        
        Your letter of the 3d Instant did not get to my hands until the 8th. I most assuredly wrote the letter mentioned in my last; but I find it is no uncommon thing for my letters to miscarry. The originals to Genl Pi[n]ckney, of the —— Ulto (one of which containing 300 dollrs. in Bank notes for the Sufferers by fire in Charleston) had not been received by that Gentleman on the 26th of that Month, altho’ duplicates dispatched eight days afterwards, had. I have heard of no miscarriage of a Mail, and I have evidence that the above letters (under one cover) proceeded safely, as far as Richmond.
        General Pinckney accepts the appointment to France, and will, very shortly, with his lady, be in Philadelphia to embark. As this circumstance will furnish a new Subject for envenomed Pens, it merits consideration how far the causes which have occasioned it, should, unofficially, be spoken of by the Officers of Government.
        Let me desire that you would begin to note such occurrences (not only those in your own Department, but all others which may occasionally present themselves) as may be fit and proper to communicate to Congress at their next Session. It is from these materials, and such Memorandums as I take myself, my speech is composed. It is better to note down every thing which may be requisite on this occasion, than to omit any thing; because it is easier to select, than to collect matter, at the moment I am going to compose it.
        I am sorry the Treasury is unable to answer all the appropriated calls upon it. My present intention is to leave this for Philadelphia in the course of next Week, but as I shall travel slow, and have to halt a day or two on the Road, my arrival there is a little

uncertain. With very great esteem & regard I am Dear Sir Your affectionate
        
          Go: Washington
        
      